NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

MARIA KAZOURIS,                  )
                                 )
           Petitioner,           )
                                 )
v.                               )                     Case No. 2D18-3327
                                 )
THE CITY OF TARPON SPRINGS,      )
                                 )
           Respondent.           )
________________________________ )


Opinion filed February 8, 2019.

Petition for Writ of Certiorari to the Circuit
Court for Pinellas County; Jack R. St.
Arnold, Judge.

Maria Kazouris, pro se

Jay Daigneault of Trask · Daigneault, LLP,
Clearwater, for Respondent.



PER CURIAM.


               Denied.


NORTHCUTT, MORRIS, and ROTHSTEIN-YOUAKIM, JJ., Concur.